Exhibit 10.10

EXECUTION COPY

AMENDMENT NO. 5 TO CREDIT AGREEMENT

This AMENDMENT NO. 5 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of May 2, 2008, by and among ESMARK STEEL SERVICE GROUP, INC., a Delaware
corporation (formerly known as Esmark Incorporated and herein, together with its
successors and assigns, the “Company”), SUN STEEL COMPANY LLC, an Illinois
limited liability company (“Sun Steel”), ELECTRIC COATING TECHNOLOGIES LLC, a
Delaware limited liability company (“Electric Coating”), GREAT WESTERN STEEL
COMPANY LLC, an Illinois limited liability company (“Great Western”), CENTURY
STEEL COMPANY LLC, an Illinois limited liability company (“Century Steel”),
ELECTRIC COATING TECHNOLOGIES BRIDGEVIEW LLC, an Illinois limited liability
company (“ECT Bridgeview”), U.S. METALS & SUPPLY LLC, an Illinois limited
liability company (“U.S. Metals”), MIAMI VALLEY STEEL SERVICE, INC., an Ohio
corporation (“Miami Valley”), NORTH AMERICAN STEEL LLC, an Illinois limited
liability company (“North American”), PREMIER RESOURCE GROUP LLC, an Illinois
limited liability company (“Premier”), and INDEPENDENT STEEL COMPANY LLC, an
Illinois limited liability company (“Independent” and, together with the
Company, Sun Steel, Electric Coating, Great Western, Century Steel, ECT
Bridgeview, U.S. Metals, Miami Valley, North American, and Premier, and their
respective successors and assigns, collectively, the “Borrowers” and,
individually, “Borrower”), the other Loan Parties party hereto, the Lenders
party hereto, the Issuing Bank party thereto and GENERAL ELECTRIC CAPITAL
CORPORATION, as administrative agent for the Lenders (herein, together with its
successors and assigns, the “Administrative Agent”) and Co-Collateral Agents.

RECITALS:

A. Reference is made to the Credit Agreement, dated as of April 30, 2007 (as
amended and as the same may from time to time be further amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among the
Borrowers, the other Loan Parties party thereto, the Lenders party thereto, the
Administrative Agent and the Co-Collateral Agents.

B. The Company has requested that the Administrative Agent and the Lenders agree
to make certain amendments to the Credit Agreement.

C. The Administrative Agent and the Lenders have agreed to amend certain
provisions of the Credit Agreement pursuant to the terms and subject to the
conditions set forth herein.

AGREEMENT:

In consideration of the premises and mutual covenants herein and for other
valuable consideration, the parties hereto agree as follows:

Section 1. Definitions. Unless otherwise defined herein, each capitalized term
used in this Amendment and not defined herein shall have such meaning ascribed
to it in the Credit Agreement.

Section 2. Amendments.

2.1 Amendment to “Change of Control” Definition. The definition of “Change of
Control” set forth in Section 1.01 of the Credit Agreement is hereby amended and
restated as follows:

“Change of Control” means the occurrence of any of the following: (a) Holdings
shall cease to own 100% of the Voting Interests in WPC or the Company; or
(b) any Person or two or more Persons acting in concert other than Franklin
Mutual shall have



--------------------------------------------------------------------------------

acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Interests of Holdings (or other securities
convertible into such Voting Interests) representing 20% or more of the combined
voting power of all Voting Interests of Holdings; or (c) any Person or two or
more Persons acting in concert other than Franklin Mutual shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of control over
Voting Interests of Holdings (or other securities convertible into such Voting
Interests) representing 20% or more of the combined voting power of all Voting
Interests of Holdings; or (d) WPC shall cease to own 100% of the Equity
Interests in Wheeling-Pittsburgh Steel Corporation; or (e) Holdings or any of
its subsidiaries Disposes of property in a single or series of Dispositions
(other than Dispositions permitted under Section 6.05 (a) through (f),
inclusive) valued in the aggregate in excess of 5% of the total book value of
the assets of Holdings and its subsidiaries; provided, that the execution and
delivery of the Merger Agreement and the consummation of the transactions
contemplated by the Merger Agreement shall not constitute a “Change of Control”
hereunder until 15 days after the consummation of the Merger (as defined in the
Merger Agreement).”

2.2 Amendment to “Control” Definition. The definition of “Control” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated as follows:

“Control” means the possession, directly or indirectly, of the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
or policies of a Person, whether through the ability to exercise voting power,
by contract or otherwise. “Controlling” and “Controlled” have meanings
correlative thereto.

2.3 Amendment to “Equity Interest” Definition. The definition of “Equity
Interests” set forth in Section 1.01 of the Credit Agreement is hereby amended
and restated as follows:

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

2.4 Amendment to “Fixed Charge Coverage Ratio” Definition. The definition of
“Fixed Charge Coverage Ratio” set forth in Section 1.01 of the Credit Agreement
is hereby amended and restated as follows:

“Fixed Charge Coverage Ratio” means the ratio of (a) EBITDA, minus the
unfinanced portion of Capital Expenditures to (b) Fixed Charges, determined as
of the end of each fiscal month of the Company for (i) the Company’s three
consecutive fiscal months ending March 31, 2008, (ii) the Company’s four
consecutive fiscal months ending April 30, 2008, (iii) the Company’s five
consecutive fiscal months ending May 31,

 

-2-



--------------------------------------------------------------------------------

2008, (iv) the Company’s six consecutive fiscal months ending June 30, 2008,
(v) the Company’s seven consecutive fiscal months ending July 31, 2008, (vi) the
Company’s eight consecutive fiscal months ending August 31, 2008, (vii) the
Company’s nine consecutive fiscal months ending September 30, 2008, (viii) the
Company’s ten consecutive fiscal months ending October 31, 2008, (ix) the
Company’s eleven consecutive fiscal months ending November 30, 2008, and (x) the
then most recently ending twelve fiscal months, beginning December 31, 2008, and
thereafter, and calculated for the Company and its Subsidiaries on a
consolidated basis in accordance with GAAP.

2.5 Amendment to “Fixed Charges” Definition. The definition of “Fixed Charges”
set forth in Section 1.01 of the Credit Agreement is hereby amended by deleting
the text “plus dividends or distributions paid in cash (other than the dividends
paid by the Company in April 2007 in an aggregate amount not in excess of
$4,613,000),” therein.

2.6 Amendment to “Holdings” Definition. The definition of “Holdings” set forth
in Section 1.01 of the Credit Agreement is hereby amended and restated as
follows:

“Holdings” means Esmark Incorporated (f/k/a Clayton Acquisition Corporation), a
Delaware corporation.

2.7 Amendment to “Liens” Definition. The definition of “Liens” set forth in
Section 1.01 of the Credit Agreement is hereby amended by inserting in clause
(a) thereof the text “, option, claim, violation, lease, license, servient
easement, reversion, reverter, preferential arrangement, restrictive covenant,
adverse right” immediately prior to the text “or security interest” therein.

2.8 Amendment to “Other Taxes” Definition. The definition of “Other Taxes” set
forth in Section 1.01 of the Credit Agreement is hereby amended by inserting the
text “or any other Loan Document” at the conclusion thereof.

2.9 Amendment to “Permitted Encumbrances” Definition. The definition of
“Permitted Encumbrances” set forth in Section 1.01 of the Credit Agreement is
hereby amended by (i) inserting a new subsection (h) immediately following
subsection (g) therein to read as follows: “; and (h) Liens to secure the
Indebtedness permitted pursuant to Section 6.01(m) of the Credit Agreement” and
(ii) by inserting the text “, except for subsection (h) above,” in the proviso
therein immediately following the text “provided that” therein.

2.10 Amendment to “Prepayment Event” Definition. The definition of “Prepayment
Event” set forth in Section 1.01 of the Credit Agreement is hereby amended by
inserting the following text at the conclusion thereof:

“; provided, that notwithstanding the foregoing, effective immediately upon the
Shift Date and until the obligations under the Term Loan Agreement have been
satisfied in full, the Prepayment Events set forth in clauses (a) through
(d) above shall be limited to those events relating to Working Capital
Collateral.”

2.11 Amendment to Add Definitions. Section 1.01 of the Credit Agreement is
hereby amended to add the following new defined terms thereto in alphabetical
order:

“Collective Bargaining Agreement” has the meaning ascribed to such term in the
Intercreditor Agreement.

 

-3-



--------------------------------------------------------------------------------

“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Fifth Amendment” means Amendment No. 5 to Credit Agreement, dated as of May 2,
2008, among the Company, the other Loan Parties party thereto, the Lenders party
thereto, the Issuing Bank, the Administrative Agent and the Co-Collateral
Agents.

“Fifth Amendment Effective Date” has the meaning ascribed to it in the Fifth
Amendment.

“Fixed Assets” has the meaning ascribed to such term in the Intercreditor
Agreement.

“Intercreditor Agreement” means the Intercreditor, Lien Priority and Access
Agreement, dated as of May 2, 2008, among Esmark Steel Service Group Inc, Sun
Steel Company LLC, Electric Coating Technologies LLC, Great Western Steel
Company LLC, Century Steel Company LLC, Electric Coating Technologies Bridgeview
LLC, U.S. Metals Supply LLC, Miami Valley Steel Service, Inc., Premier Resource
Group LLC, and Independent Steel Company LLC, several guarantors thereto,
General Electric Capital Corporation as Administrative Agent for the Lenders and
Essar Steel Holdings Limited as administrative agent for the lenders under the
Term Loan Agreement.

“Memorandum of Agreement” means the Memorandum of Agreement, dated April 30,
2008, between Essar Steel Holdings Limited and New Esmark.

“Merger Agreement” means the Agreement and Plan of Merger attached as Attachment
I to the Memorandum of Agreement.

“Minimum Availability Amount” means $5,000,000; provided, that effective
immediately upon the Shift Date, the Minimum Availability Amount shall be
increased to $7,500,000; provided, further, that (i) 30 days following the Shift
Date, the Minimum Availability Amount shall be increased to $9,000,000, (ii) 60
days following the Shift Date, the Minimum Availability Amount shall be
increased to $11,500,000; and (iii) 90 days following the Shift Date and at all
times thereafter, the Minimum Availability Amount shall be $15,000,000.

“Mortgaged Properties” means the real properties listed on Schedule 3.5, as to
which the Administrative Agent, for the benefit of the Administrative Agent, the
Co-Collateral Agents and the Lenders shall be granted a Lien pursuant to the
Mortgages.

“Mortgages” means each of the mortgages, deeds of trust, trust deeds, leasehold
mortgages and leasehold deeds of trust in respect of the Mortgaged Properties
made by any Loan Party on or prior to the Fifth Amendment Effective Date in
favor of, or for the benefit of the Administrative Agent, the Co-Collateral
Agents, the Lenders and the other secured parties party to the Security
Agreement, and to the extent required to be entered into pursuant to
Section 5.13 at any time after the date hereof, in each case in form and
substance reasonably acceptable to the Administrative Agent.

“Shift Date” has the meaning ascribed to such term in the Intercreditor
Agreement.

 

-4-



--------------------------------------------------------------------------------

“Term Loan Agreement” means the Term Loan Agreement dated as of May 2, 2008
among Holdings, the Company, the other loan parties party thereto, the Lenders
from time to time party thereto and Essar Steel Holdings Limited, as
administrative agent thereunder.

“USW” has the meaning ascribed to such term in the Intercreditor Agreement.

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

“Working Capital” has the meaning ascribed to such term in the Intercreditor
Agreement.

2.12 Amendment to Allocation of Proceeds. Section 2.18 of the Credit Agreement
is hereby amended by deleting the text “Any proceeds” at the beginning of
subsection (b) therein and substituting therefor the text “Subject to the terms
of the Intercreditor Agreement, any proceeds”.

2.13 Amendment to Security Interest Representation. Section 3.16 of the Credit
Agreement is hereby amended by inserting the text “(including, without
limitation, the Intercreditor Agreement)” immediately following the text “any
applicable law or agreement” at the conclusion of clause (a) therein.

2.14 Amendment to Financial Statement Delivery. Section 5.01 of the Credit
Agreement is hereby amended by (i) deleting the text “120 days” in the first
line of subsection (a) thereof and substituting therefor the text “90 days” and
(ii) amending and restating clause (iii) of subsection (c) thereof as follows:

“(iii) setting forth the Fixed Charge Coverage Ratio (and reasonably detailed
calculations thereof) as of the then applicable fiscal month end, including a
month-by-month calculation of the Fixed Charge Coverage Ratio for each of the 12
months ending as of the then applicable fiscal month end (or if prior to the
fiscal month ending December 31, 2008, the period from January 1, 2008 through
and including the applicable fiscal month end) and detailing compliance with
Section 6.12(b).”

2.15 Amendment to Additional Collateral. Section 5.13 of the Credit Agreement is
hereby amended (i) by deleting in subsection (a) the text “; excluding any
parcel of real property owned by any Loan Party and improvements thereto or any
interest therein” at the conclusion thereof, (ii) by deleting the text “Each
Borrower” at the beginning of subsection (b) therein and substituting therefor
the text “Subject to the terms of the Intercreditor Agreement, each Borrower”
and (iii) deleting the text “(excluding any real property or improvements
thereto or any interest therein)” in the first line of subsection (d) therein.

2.16 Amendment to Indebtedness. Section 6.01 of the Credit Agreement is hereby
amended by inserting a new subsection (m) thereto immediately following
subsection (l) thereto to read as follows:

“and (m) Indebtedness of any Loan Party in respect of the Term Loan Agreement.”

2.17 Amendment to Investments. Section 6.04 of the Credit Agreement is hereby
amended by (i) deleting the text “$5,000,000” in clause (i) of subsection
(p) therein and substituting therefor the text “the Minimum Availability Amount”
and (ii) by inserting a new subsection (r) therein immediately following
subsection (q) thereof to read as follows:

“(r) loans or advances made by the Company to Holdings on or after the Fifth
Amendment Effective Date permitted as a dividend pursuant to Section 6.08(a)(v);
provided, that such loans and advances shall be evidenced by a promissory note
pledged pursuant to the Security Agreement.;”

 

-5-



--------------------------------------------------------------------------------

2.18 Amendment to Restricted Payments. Section 6.08 of the Credit Agreement is
hereby amended by (i) deleting the text “$5,000,000” in clause (iv)(A)(2) of
subsection (a) therein and substituting therefor the text “the Minimum
Availability Amount”, (ii) deleting the text “$2,000,000” in clause (iv)(c) of
subsection (a) therein and substituting therefor the text “$6,000,000”, and
(iii) inserting a new clause (v) at the conclusion of subsection (a) therein to
read as follows:

“(v) the Company may make cash dividends to Holdings in the amount of the
proceeds of the Loans (as defined in the Term Loan Agreement) on or after the
Fifth Amendment Effective Date; provided, that (i) the amount of such dividends
shall be transmitted by Holdings on or after the Fifth Amendment Effective Date
to WPC as a capital contribution and (ii) WPC shall transfer the amount of such
capital contribution on or after the Fifth Amendment Effective Date to
Wheeling-Pittsburgh Steel Corporation as a capital contribution.”

2.19 Amendment to Restrictive Agreements. Section 6.10 of the Credit Agreement
is hereby amended by inserting the text “or any Loan Document (as defined in the
Term Loan Agreement)” at the conclusion of clause (i) therein.

2.20 Amendment to Financial Covenants. Section 6.12 of the Credit Agreement is
hereby amended and restated as follows:

“Section 6.12. Financial Covenants.

(a) The Borrowers shall maintain at all times Aggregate Availability of not less
than the Minimum Availability Amount.

(b) The Borrowers shall not permit the Fixed Charge Coverage Ratio to be less
than 1.75 to 1.00.”

2.21 Amendment to Holdings Company Activities. Section 6.13 of the Credit
Agreement is hereby amended by (i) inserting the text “, the Term Loan
Agreement” immediately following the text “the WPC Revolving Credit Agreement”
in clause (ii) therein, (ii) inserting the text “and a guarantee in connection
with the Term Loan Agreement dated as of the Fifth Amendment Effective Date
among Holdings and its Subsidiaries (other than the Credit Parties (as defined
in the WPC Revolving Loan Agreement)) and obligations in respect of advances
made pursuant to Section 6.04(r) (the “Proceeds”)” at the conclusion of clause
(ii) therein, and (iii) inserting the text “and the Proceeds” at the conclusion
of clause (c)(ii) thereof.

2.22 Amendment to Events of Default. Article VII of the Credit Agreement is
hereby amended by (i) inserting in subsection (n) thereof the text “or event of
default” immediately following the text “default” in the first line therein,
(ii) inserting at the beginning of subsection (p) thereof the text “subject to
the terms of the Intercreditor Agreement”, (iii) inserting in subsection
(r) thereof the text “, the Term Loan Agreement, the Merger Agreement,”
immediately following the text “the WPC Term Loan Agreement”, (iv) inserting in
subsection (s) thereof the text “, the Term Loan Agreement, the Merger
Agreement,” immediately following the text “the WPC Term Loan Agreement” therein
and (v) inserting a new subsection (t) immediately following subsection
(s) therein to read as follows:

“(t) the Merger Agreement shall not have been duly executed by each of the
parties thereto within 52 days of the Fifth Amendment Effective Date; provided
that such 52 day period shall be extended (but in no event to more than 74 days
from the Fifth Amendment Effective Date) to the extent that USW shall dispute in
writing the “bid period” provided for in Article Eleven, Section D, Paragraph 3
of the Collective Bargaining Agreement.”

 

-6-



--------------------------------------------------------------------------------

2.23 Amendment to Schedule 3.12. Schedule 3.12 to the Credit Agreement is hereby
deleted in its entirety and replaced with Schedule 3.12 attached hereto.

2.24 Amendment to Exhibit D. Exhibit D to the Credit Agreement is hereby deleted
in its entirety and replaced with Exhibit D attached hereto.

Section 3. Effectiveness of Amendments. The amendments set forth above shall
become effective on the date first written above (the “Fifth Amendment Effective
Date”) if on or before such date the following conditions have been satisfied:

(a) this Amendment shall have been executed by the Borrowers, the Lenders and
the Administrative Agent, and counterparts hereof as so executed shall have been
delivered to the Administrative Agent;

(b) the Guarantor Acknowledgment attached hereto shall have been executed by
each Loan Guarantor, and counterparts thereof as so executed shall have been
delivered to the Administrative Agent;

(c) the Borrowers shall have paid to the Administrative Agent, for the pro rata
benefit of each Lender signing this Amendment on or prior to the date hereof, an
amendment fee in an aggregate amount of $150,000;

(d) the Administrative Agent shall have received a full executed copy of the
Term Loan Agreement and each of the other Loan Documents (as defined in the Term
Loan Agreement), in form and substance satisfactory to Administrative Agent;

(e) the Administrative Agent shall have received the Intercreditor Agreement
executed and delivered by each party thereto;

(f) the Administrative Agent shall have received the Mortgages duly executed by
the appropriate Loan Party;

(g) the Borrowers shall have paid all legal fees and expenses of counsel to the
Administrative Agent (i.e., Winston & Strawn LLP) that have been invoiced on or
prior to the date hereof; and

(h) the Administrative Agent shall have received such other documents as the
Administrative Agent, the Co-Collateral Agents, the Issuing Bank, any Lender or
their respective counsel may have reasonably requested.

Section 4. Additional Obligations. Each of the parties hereto agrees that the
Administrative Agent shall have received:

 

  (i)

within 10 Business Days of the Fifth Amendment Effective Date, evidence that
counterparts of the Mortgages have been duly recorded in all filing or recording

 

-7-



--------------------------------------------------------------------------------

 

offices that the Administrative Agent may deem necessary or desirable in order
to create a valid first and subsisting Lien on the property described therein in
favor of the Administrative Agent for the benefit of the Secured Parties and
that all filing and recording taxes and fees have been paid;

 

  (ii) within 10 Business Days of the Fifth Amendment Effective Date, fully paid
American Land Title Association Lender’s Extended Coverage title insurance
policies (the “Mortgage Policies”) in form and substance, with endorsements and
in amount acceptable to the Administrative Agent, issued, coinsured and
reinsured by title insurers acceptable to the Administrative Agent, insuring the
Mortgages to be valid first and subsisting Liens on the property described
therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens and zoning endorsements) and encumbrances,
excepting only Permitted Encumbrances, and providing for such other affirmative
insurance (including endorsements for future advances under the Loan Documents
and for mechanics’ and materialmen’s Liens) and such coinsurance and direct
access reinsurance as the Administrative Agent may deem necessary or desirable,
and with respect to any such property located in a state or jurisdiction in
which a zoning endorsement is not available, a zoning compliance letter from the
applicable municipality in a form reasonably acceptable to Administrative Agent;

 

  (iii) within 10 Business Days of the Fifth Amendment Effective Date, American
Land Title Association/American Congress on Surveying and Mapping form surveys,
for which all necessary fees (where applicable) have been paid, certified to the
Administrative Agent and the issuer of the Mortgage Policies in a manner
satisfactory to the Administrative Agent by a land surveyor duly registered and
licensed in the States in which the property described in such surveys is
located and acceptable to the Administrative Agent, showing all buildings and
other improvements, any off-site improvements, the location of any easements,
parking spaces, rights of way, building set back lines and other dimensional
regulations and the absence of encroachments, either by such improvements or on
to such property, and other defects, other than encroachments and other defects
acceptable to the Administrative Agent, in sufficient detail for such issuer of
the Mortgage Policies to remove all standard survey exemptions from the Mortgage
Policies relating to such property;

 

  (iv) within 30 Business Days of the Fifth Amendment Effective Date, estoppel
and consent agreements, in form and substance satisfactory to the Administrative
Agent, executed by each of the lessors of the leased real properties listed on
Schedule 3.05 hereto, along with (x) a memorandum of lease in recordable form
with respect to such leasehold interest, executed and acknowledged by the owner
of the affected real property, as lessor, (y) evidence that the applicable lease
with respect to such leasehold interest or a memorandum thereof has been
recorded in all places necessary or desirable, in the Administrative Agent’s
reasonable judgment, to give constructive notice to third-party purchasers of
such leasehold interest or (z) if such leasehold interest was acquired or
subleased from the holder of a recorded leasehold interest, the applicable
assignment or sublease document, executed and acknowledged by such holder, in
each case in form sufficient to give such constructive notice upon recordation
and otherwise in form satisfactory to the Administrative Agent;

 

-8-



--------------------------------------------------------------------------------

  (v) within 30 Business Days of the Fifth Amendment Effective Date, estoppel
certificates executed by all tenants of the leased real properties listed on
Schedule 3.05 hereto;

 

  (vi) within 10 Business Days of the Fifth Amendment Effective Date, evidence
of the insurance required by the terms of the Mortgages;

 

  (vii) within 30 Business Days of the Fifth Amendment Effective Date, an
appraisal of each of the properties described in the Mortgages complying with
the requirements of the Federal Financial Institutions Reform, Recovery and
Enforcement Act of 1989, which appraisals shall be from a Person acceptable to
the Lenders and otherwise in form and substance satisfactory to the
Administrative Agent; provided that if the results of such appraisals show that
the value of any Mortgaged Property is greater than the amount subject to
Mortgage Policies under clause (ii) above, within ten Business Days after
receipt of such appraisals, obtain an increase in coverage under such Mortgage
Policies in the amount of the difference;

 

  (viii) such other consents, agreements and confirmations of lessors and third
parties as the Administrative Agent may deem necessary or desirable and evidence
that all other actions that the Administrative Agent may deem necessary or
desirable in order to create valid first and subsisting Liens on the property
described in the Mortgages has been taken, in each case within 30 Business Days
of such request;

 

  (ix) within 10 Business Days of the Fifth Amendment Effective Date, opinions
of local counsel for the Loan Parties in states in which the Mortgaged
Properties are located, with respect to the enforceability and perfection of the
Mortgages and related fixture filings and such other matters as the
Administrative Agent may reasonably request in form and substance reasonably
satisfactory to the Administrative Agent; and

 

  (x) (A) within 10 Business Days of the Fifth Amendment Effective Date,
subordination and non-disturbance agreements, in form and substance satisfactory
to the Administrative Agent, executed by each of the tenants of the leased
properties listed on Schedule 3.05 hereto that is an Affiliate of Holdings and
(B) within 30 Business Days of the Fifth Amendment Effective Date, subordination
and non-disturbance agreements, in form and substance satisfactory to the
Administrative Agent, executed by each of the tenants of the leased properties
listed on Schedule 3.05 hereto that is not an Affiliate of Holdings.

There shall be an immediate Event of Default to the extent any of the items set
forth in this Section 4 shall not be received by Administrative Agent within the
timeframes set forth above.

Section 5. Representations and Warranties.

(a) Each Borrower, by signing below, hereby represents and warrants to the
Administrative Agent and the Lenders that:

(i) such Borrower has the legal power and authority to execute and deliver this
Amendment;

 

-9-



--------------------------------------------------------------------------------

(ii) the officers executing this Amendment on behalf of such Borrower have been
duly authorized to execute and deliver the same and bind such Borrower with
respect to the provisions hereof;

(iii) the execution and delivery hereof by such Borrower and the performance and
observance by such Borrower of the provisions hereof do not violate or conflict
with the articles of incorporation or organization, bylaws or operating
agreement of such Borrower or any law applicable to such Borrower or result in a
breach of any provision of or constitute a default under any other agreement,
instrument or document binding upon or enforceable against such Borrower;

(iv) no Default or Event of Default exists under the Credit Agreement, nor will
any occur immediately after the execution and delivery of this Amendment or by
the performance or observance of any provision hereof; and

(v) upon the execution and delivery of this Amendment by such Borrower, this
Amendment shall constitute a valid and binding obligation of such Borrower in
every respect, enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws of general application affecting the enforcement of creditors’ rights or by
general principles of equity limiting the availability of equitable remedies.

(b) Each Borrower, by signing below, hereby represents and warrants to the
Administrative Agent and the Lenders that each of the representations and
warranties set forth in Article III of the Credit Agreement is true and correct
in all material respects as of the date hereof, except to the extent that any
thereof expressly relate to an earlier date.

Section 6. Waiver of Claims. Each of the Borrowers hereby releases, remises,
acquits and forever discharges each Lender, the Administrative Agent, each
Co-Collateral Agent and the Issuing Bank (including any Person which is
resigning or assuming such respective capacity) and each of their respective
employees, agents, representatives, consultants, attorneys, officers, directors,
partners, fiduciaries, predecessors, successors and assigns, subsidiary
corporations, parent corporations and related corporate divisions (collectively,
the “Released Parties”), from any and all actions, causes of action, judgments,
executions, suits, debts, claims, demands, liabilities, obligations, damages and
expenses of any and every character, known or unknown, direct or indirect, at
law or in equity, of whatever nature or kind, whether heretofore or hereafter
arising, for or because of any manner of things done, omitted or suffered to be
done by any of the Released Parties prior to and including the date of execution
hereof, and in any way directly or indirectly arising out of any or in any way
connected to this Amendment or the other Loan Documents (collectively, the
“Released Matters”). Each Borrower hereby acknowledges that the agreements in
this Section 6 are intended to be in full satisfaction of all or any alleged
injuries or damages arising in connection with the Released Matters. Each
Borrower hereby represents and warrants to each Lender, the Administrative
Agent, each Co-Collateral Agent and the Issuing Bank (including any Person which
is resigning or assuming such respective capacity) that it has not purported to
transfer, assign or otherwise convey any right, title or interest of such
Borrower in any Released Matter to any other Person and that the foregoing
constitutes a full and complete release of all Released Matters.

EACH BORROWER AGREES TO ASSUME THE RISK OF ANY AND ALL UNKNOWN, UNANTICIPATED OR
MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES,

 

-10-



--------------------------------------------------------------------------------

INDEBTEDNESS AND OBLIGATIONS WHICH ARE RELEASED, WAIVED AND DISCHARGED BY THIS
AMENDMENT. EACH BORROWER HEREBY WAIVES AND RELINQUISHES ALL RIGHTS AND BENEFITS
WHICH IT MIGHT OTHERWISE HAVE UNDER ANY CIVIL CODE OR ANY SIMILAR LAW, TO THE
EXTENT SUCH LAW MAY BE APPLICABLE, WITH REGARD TO THE RELEASE OF SUCH UNKNOWN,
UNANTICIPATED OR MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES,
INDEBTEDNESS AND OBLIGATIONS. TO THE EXTENT THAT SUCH LAWS MAY BE APPLICABLE,
EACH BORROWER WAIVES AND RELEASES ANY RIGHT OR DEFENSE WHICH IT MIGHT OTHERWISE
HAVE UNDER ANY OTHER LAW OR ANY APPLICABLE JURISDICTION WHICH MIGHT LIMIT OR
RESTRICT THE EFFECTIVENESS OR SCOPE OF ANY OF THEIR WAIVERS OR RELEASES
HEREUNDER.

Section 7. Expenses. As provided in the Credit Agreement, but without limiting
any terms or provisions thereof, the Borrowers, jointly and severally, agree to
pay on demand all reasonable costs and expenses incurred by the Administrative
Agent, the Co-Lead Arrangers and each of their Affiliates in connection with the
preparation, negotiation, and execution of this Amendment, including without
limitation the reasonable costs and fees of the Administrative Agent’s special
legal counsel, regardless of whether this Amendment becomes effective in
accordance with the terms hereof, and all costs and expenses incurred by the
Administrative Agent, the Co-Collateral Agents, the Issuing Bank or any Lender
in connection with the enforcement or preservation of any rights under the
Credit Agreement, as amended hereby.

Section 8. Agreements Unaffected. Each reference to the Credit Agreement herein
or in any other Loan Document shall hereafter be construed as a reference to the
Credit Agreement as amended hereby. Except as herein otherwise specifically
provided, all provisions of the Credit Agreement shall remain in full force and
effect and be unaffected hereby. This Amendment is a Loan Document.

Section 9. Entire Agreement. This Amendment, together with the Credit Agreement
and the other Loan Documents, integrates all the terms and conditions mentioned
herein or incidental hereto and supersedes all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

Section 10. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts and may be
delivered by facsimile or electronic transmission, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.

Section 11. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws (including, without limitation, 735 ILCS
Section 105/5-1 et seq, but otherwise without regard to the conflict of laws
provisions) of the State of Illinois, but giving effect to federal laws
applicable to national banks.

Section 12. JURY TRIAL WAIVER. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

[Signature pages follow.]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the undersigned as of the date first above written.

 

ESMARK STEEL SERVICE GROUP, INC. By:  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   VP of Finance SUN STEEL COMPANY LLC By:  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   Treasurer & Secretary ELECTRIC COATING
TECHNOLOGIES LLC By:  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   Treasurer & Secretary GREAT WESTERN STEEL
COMPANY LLC By:  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   Treasurer & Secretary CENTURY STEEL COMPANY
LLC By:  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   Treasurer & Secretary ELECTRIC COATING
TECHNOLOGIES BRIDGEVIEW LLC By:  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   Treasurer & Secretary

Signature Page to

Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------

U.S. METALS & SUPPLY LLC By:  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   Treasurer & Secretary MIAMI VALLEY STEEL
SERVICE, INC. By:  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   Treasurer & Secretary NORTH AMERICAN STEEL
LLC By:  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   Treasurer & Secretary PREMIER RESOURCE GROUP
LLC By:  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   Treasurer & Secretary INDEPENDENT STEEL
COMPANY LLC By:  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   Treasurer & Secretary GENERAL ELECTRIC
CAPITAL CORPORATION, as Administrative Agent, Co-Collateral Agents, Issuing
Bank, Swingline Lender and a Lender By:  

/s/ Thomas G. Sullivan

Name:   Thomas G. Sullivan Title:   Duly Authorized Signatory

Signature Page to

Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------

GUARANTOR ACKNOWLEDGMENT

Each of the undersigned consents and agrees to and acknowledges the terms of the
foregoing Amendment No. 5 to Credit Agreement, dated as of May 2, 2008 (the
“Amendment”). Each of the undersigned specifically acknowledges the terms of and
consent to the amendments set forth therein. Each of the undersigned further
agrees that the obligations of each of the undersigned pursuant to the Loan
Guaranty to which it is a party shall remain in full force and effect and be
unaffected hereby.

Each of the undersigned hereby releases, remises, acquits and forever discharges
each Lender, the Administrative Agent, each Co-Collateral Agent and the Issuing
Bank (including any Person which is resigning or assuming such respective
capacity) and each of their respective employees, agents, representatives,
consultants, attorneys, officers, directors, partners, fiduciaries,
predecessors, successors and assigns, subsidiary corporations, parent
corporations and related corporate divisions (collectively, the “Released
Parties”), from any and all actions, causes of action, judgments, executions,
suits, debts, claims, demands, liabilities, obligations, damages and expenses of
any and every character, known or unknown, direct or indirect, at law or in
equity, of whatever nature or kind, whether heretofore or hereafter arising, for
or because of any manner of things done, omitted or suffered to be done by any
of the Released Parties prior to and including the date of execution hereof, and
in any way directly or indirectly arising out of any or in any way connected to
this Amendment or the other Loan Documents (collectively, the “Released
Matters”). Each of the undersigned hereby acknowledges that the agreements
herein are intended to be in full satisfaction of all or any alleged injuries or
damages arising in connection with the Released Matters. Each of the undersigned
hereby represents and warrants to each Lender, the Administrative Agent, each
Co-Collateral Agent and the Issuing Bank (including any Person which is
resigning or assuming such respective capacity) that it has not purported to
transfer, assign or otherwise convey any right, title or interest of any of the
undersigned in any Released Matter to any other Person and that the foregoing
constitutes a full and complete release of all Released Matters.

EACH OF THE UNDERSIGNED AGREES TO ASSUME THE RISK OF ANY AND ALL UNKNOWN,
UNANTICIPATED OR MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES,
INDEBTEDNESS AND OBLIGATIONS WHICH ARE RELEASED, WAIVED AND DISCHARGED BY THIS
AMENDMENT. EACH OF THE UNDERSIGNED HEREBY WAIVES AND RELINQUISHES ALL RIGHTS AND
BENEFITS WHICH IT MIGHT OTHERWISE HAVE UNDER ANY CIVIL CODE OR ANY SIMILAR LAW,
TO THE EXTENT SUCH LAW MAY BE APPLICABLE, WITH REGARD TO THE RELEASE OF SUCH
UNKNOWN, UNANTICIPATED OR MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS,
LIABILITIES, INDEBTEDNESS AND OBLIGATIONS. TO THE EXTENT THAT SUCH LAWS MAY BE
APPLICABLE, EACH OF THE UNDERSIGNED WAIVES AND RELEASES ANY RIGHT OR DEFENSE
WHICH IT MIGHT OTHERWISE HAVE UNDER ANY OTHER LAW OR ANY APPLICABLE JURISDICTION
WHICH MIGHT LIMIT OR RESTRICT THE EFFECTIVENESS OR SCOPE OF ANY OF THEIR WAIVERS
OR RELEASES HEREUNDER.

EACH OF THE UNDERSIGNED HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTOR
ACKNOWLEDGEMENT, THE AMENDMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
OF THE UNDERSIGNED (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTOR ACKNOWLEDGMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS PARAGRAPH.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guarantor Acknowledgment has been duly executed by each
of the undersigned as of the date first written above.

 

ESMARK REALTY LLC     U.S. METALS REALTY LLC By:  

/s/ John F. Krupinski

    By:  

/s/ John F. Krupinski

Name:   John F. Krupinski     Name:   John F. Krupinski Title:   Treasurer &
Secretary     Title:   Treasurer & Secretary SUN STEEL REALTY LLC     MIAMI
VALLEY REALTY LLC By:  

/s/ John F. Krupinski

    By:  

/s/ John F. Krupinski

Name:   John F. Krupinski     Name:   John F. Krupinski Title:   Treasurer &
Secretary     Title:   Treasurer & Secretary CENTURY STEEL REALTY LLC     ISCO
REALTY LLC By:  

/s/ John F. Krupinski

    By:  

/s/ John F. Krupinski

Name:   John F. Krupinski     Name:   John F. Krupinski Title:   Treasurer &
Secretary     Title:   Treasurer & Secretary GREAT WESTERN REALTY LLC    

ESMARK INCORPORATED

(f/k/a Clayton Acquisition Corporation)

By:  

/s/ John F. Krupinski

    By:  

/s/ Michael P. DiClemente

Name:   John F. Krupinski     Name:   Michael P. DiClemente Title:   Treasurer &
Secretary     Title:   VP & Treasurer



--------------------------------------------------------------------------------

Schedule 3.12

See attached



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

 

To: The Lenders parties to the

Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement, dated as of April 30, 2007, (as amended, modified, renewed or
extended from time to time, the “Agreement”) among Esmark Steel Service Group,
Inc., a Delaware corporation, the other Borrowers and Loan Parties (as such
terms are defined in the Agreement) party thereto, the Lenders party thereto,
General Electric Capital Corporation, as Co-Collateral Agent, as Administrative
Agent for the Lenders and as the Issuing Bank. Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES, ON ITS BEHALF AND ON BEHALF OF THE BORROWERS,
THAT:

1. I am the duly elected              of the Borrower Representative;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a review of the transactions and conditions of the
Company and its Subsidiaries during the accounting period covered by the
attached financial statements [for quarterly or monthly financial statements
add: and such financial statements present fairly in all material respects the
financial condition and results of operations of the Borrowers and their
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes];

3. The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Agreement;

4. I hereby certify that no Loan Party has changed (i) its name, (ii) its chief
executive office, (iii) principal place of business, (iv) the type of entity it
is or (v) its state of incorporation or organization without having given the
Agent the notice required by Section 4.15 of the Security Agreement;

5. Schedule I attached hereto sets forth the Fixed Charge Coverage Ratio (and
reasonably detailed calculations thereof) as of [insert date of applicable
fiscal month-end], including a month-by-month calculation of the Fixed Charge
Coverage Ratio for each of the 12 months ending as of such date (or if prior to
the fiscal month ending December 31, 2008, such month-by-month calculation for
the period beginning January 1, 2008 through and including the applicable fiscal
month end), all of which data and computations are true, complete and correct.
The calculations on Schedule I demonstrate compliance with Section 6.12(b); and



--------------------------------------------------------------------------------

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrowers have taken, are taking, or propose to
take with respect to each such condition or event or (i) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this      day of                 ,
            .

 

ESMARK STEEL SERVICE GROUP, INC.,

as Borrower Representative

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE I

[Calculations with respect to]

[Compliance as of             ,          with]

Section 6.12(b) of the Agreement